DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term of “the antenna array and the distributed Bragg reflector form a Fabry Perot resonant cavity” (line 8-9) is vague and renders the claims indefinite. It is well known in art that a Fabry Perot resonant cavity is formed from two parallel reflecting surfaces (reflectors or mirrors). Instant claim cites only one reflector (a distributed Bragg reflector, line 1-2), it is unclear how is the Fabry Perot resonant cavity formed with the one distributed Bragg reflector. It appears the antenna array may be other reflector, however optical reflectivity of the antenna array is not cited and specified in the claim.

Claims 2-20 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Regarding claim 14, the terms of “the input interdigital transducer” (line 2) is indefinite and lacks antecedent. Claim 14 depends on claim 13 and then claim 1, but claim 13 and claim 1 do not cite the “a input interdigital transducer”.
Claims 15-16 are rejected as containing the deficiencies of claim 14 through their dependency from claim 14.

Regarding claim 17, the terms of “the nano-antenna elements” (line 2) is indefinite and lacks antecedent. Claim 17 depends on claim 13 and then claim 1, but claim 13 and claim 1 do not cite the “nano-antenna elements”.
Claim 18 is rejected as containing the deficiencies of claim 17 through their dependency from claim 17.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
     
(a) Park et al (US 20190294019) is cited for teaching a tunable optical phased array (abstract; figs. 1 ), comprising a substrate layer (110), a support layer (112+113), and an antenna array (114).

(b) Hirasawa et al (US 20190049562) is cited for teaching a tunable optical phased array (abstract; figs. 1-3 and 50C), comprising a substrate layer (50), a distributed Bragg reflector (40), a support layer (20) and an antenna array (30s).

 (C) Timurdogan et al (US 20190094651) is cited for teaching a tunable optical phased array (abstract; figs. 1-15), comprising a substrate layer (see fig. 6 and 11), a piezoelectric layer (see fig. 15), an antenna array (see fig. 7), and a transducer module, a surface wave and interconversion between a control signal and a surface wave (see fig. 3).

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872